Sub-Item 77C DREYFUS INVESTMENT FUNDS (formerly, Mellon Institutional Funds Investment Trust) MATTERS SUBMITTED TO A VOTE OF SECURITY HOLDERS A Special Meeting of Shareholders (the Meeting) of Mellon Institutional Fund Investment Trust (the Trust), was held on November 17, 2008. Out of a total of 110,441,863.081 of the Trusts shares (Shares) outstanding and entitled to vote at the Meeting, a total of 69,614,636.952 of the Trusts Shares were represented at the Meeting, in person or by proxy. The following matter was duly approved by vote of the holders of the Trusts outstanding Shares as follows: The election of six Trustees of the Trust to serve on the Board of Trustees until their successors have been duly elected and qualified. Joseph S. DiMartino Affirmative Votes Withheld Votes 68,946,007.681 668,629.271 James M. Fitzgibbons Affirmative Votes Withheld Votes 69,050,451.878 564,185.074 Kenneth A. Himmel Affirmative Votes Withheld Votes 69,058,925.960 555,710.992 Stephen J. Lockwood Affirmative Votes Withheld Votes 69,065,002.168 549,634.784 Roslyn M. Watson Affirmative Votes Withheld Votes 69,058,402.908 556,234.044 Benaree Pratt Wiley Affirmative Votes Withheld Votes 69,054,667.196 559,969.756 DREYFUS INVESTMENT FUNDS (formerly, Mellon Institutional Funds Investment Trust) Dreyfus/Newton International Equity Fund (formerly, Newton International Equity Fund) MATTERS SUBMITTED TO A VOTE OF SECURITY HOLDERS A Special Meeting of Shareholders (the Meeting) of Newton International Equity Fund (the Fund), a series of Mellon Institutional Funds Investment Trust, was held on November 17, 2008. Out of a total of 2,749,195.742 of the Funds shares (Shares) outstanding and entitled to vote at the Meeting, a total of 1,950,644.623 of the Funds Shares were represented at the Meeting, in person or by proxy. The following matter was duly approved by vote of the holders of the Funds outstanding Shares as follows: The Investment Advisory Agreement between The Dreyfus Corporation and the Trust, on behalf of Newton International Equity Fund; and The Sub-Investment Advisory Agreement between The Dreyfus Corporation and Newton Capital Management Limited, on behalf of Newton International Equity Fund. Affirmative Votes Negative Votes Abstained 1,946,255.510 1,359.000 3,030.113 DREYFUS INVESTMENT FUNDS (formerly, Mellon Institutional Funds Investment Trust) Dreyfus/ Standish Intermediate Tax Exempt Bond Fund (formerly, Standish Mellon Intermediate Tax Exempt Bond Fund) MATTERS SUBMITTED TO A VOTE OF SECURITY HOLDERS A Special Meeting of Shareholders (the Meeting) of Standish Mellon Intermediate Tax Exempt Bond Fund (the Fund), a series Mellon Institutional Funds Investment Trust, was held on November 17, 2008. Out of a total of 6,932,390.718 of the Funds shares (Shares) outstanding and entitled to vote at the Meeting, a total of 3,066,651.932 of the Funds Shares were represented at the Meeting, in person or by proxy. The following matter was duly approved by vote of the holders of the Funds outstanding Shares as follows: The amendment to the Funds Certificate of Designation to authorize the Trustees to liquidate the Fund or a class thereof with a majority vote of the Trustees if the Trustees determine that the continuation of the Fund is not in the best interests of the shareholders of the Fund as a result of factors or events adversely affecting the ability of the Fund to conduct its business in an economically viable manner. Affirmative Votes Negative Votes Abstained 2,443,353.088 606,579.844 16,719.000 DREYFUS INVESTMENT FUNDS (formerly, Mellon Institutional Funds Investment Trust) Dreyfus/The Boston Company Large Cap Core Fund (formerly, The Boston Company Large Cap Core Fund) MATTERS SUBMITTED TO A VOTE OF SECURITY HOLDERS A Special Meeting of Shareholders (the Meeting) of The Boston Company Large Cap Core Fund (the Fund), a series of Mellon Institutional Funds Investment Trust, was held on November 17, 2008. Out of a total of 2,291,918.065 of the Funds shares (Shares) outstanding and entitled to vote at the Meeting, a total of 1,900,485.008 of the Funds Shares were represented at the Meeting, in person or by proxy. The following matter was considered by vote of the holders of the Funds outstanding Shares as follows: The amendment to the Funds Certificate of Designation to authorize the Trustees to liquidate the Fund or a class thereof with a majority vote of the Trustees if the Trustees determine that the continuation of the Fund is not in the best interests of the shareholders of the Fund as a result of factors or events adversely affecting the ability of the Fund to conduct its business in an economically viable manner. Affirmative Votes Negative Votes Abstained 218,095.952 1,682,389.056 0 As a result of the vote of the holders of the Funds outstanding Shares, the above-referenced matter was not approved and the Funds Certificate of Designation was not amended. DREYFUS INVESTMENT FUNDS (formerly, Mellon Institutional Funds Investment Trust) Dreyfus/The Boston Company Small Cap Growth Fund (formerly, The Boston Company Small Cap Growth Fund) MATTERS SUBMITTED TO A VOTE OF SECURITY HOLDERS A Special Meeting of Shareholders (the Meeting) of The Boston Company Small Cap Growth Fund (the Fund), a series of Mellon Institutional Funds Investment Trust, was held on November 17, 2008. Out of a total of 4,621,919.325 of the Funds shares (Shares) outstanding and entitled to vote at the Meeting, a total of 3,169,544.445 of the Funds Shares were represented at the Meeting, in person or by proxy. The following matter was duly considered by vote of the holders of the Funds outstanding Shares as follows: The amendment to the Funds Certificate of Designation to authorize the Trustees to liquidate the Fund or a class thereof with a majority vote of the Trustees if the Trustees determine that the continuation of the Fund is not in the best interests of the shareholders of the Fund as a result of factors or events adversely affecting the ability of the Fund to conduct its business in an economically viable manner. Affirmative Votes Negative Votes Abstained 211,133.662 2,957,769.814 650.969 As a result of the vote of the holders of the Funds outstanding Shares, the above-referenced matter was not approved and the Funds Certificate of Designation was not amended. DREYFUS INVESTMENT FUNDS (formerly, Mellon Institutional Funds Investment Trust) Dreyfus/The Boston Company Small Cap Tax-Sensitive Equity Fund (formerly, The Boston Company Small Cap Tax-Sensitive Equity Fund) MATTERS SUBMITTED TO A VOTE OF SECURITY HOLDERS A Special Meeting of Shareholders (the Meeting) of The Boston Company Small Cap Tax-Sensitive Equity Fund (the Fund), a series of Mellon Institutional Funds Investment Trust, was held on November 17, 2008. Out of a total of 9,039,983.178 of the Funds shares (Shares) outstanding and entitled to vote at the Meeting, a total of 5,071,162.141of the Funds Shares were represented at the Meeting, in person or by proxy. The following matter was duly approved by vote of the holders of the Funds outstanding Shares as follows: The amendment to the Funds Certificate of Designation to authorize the Trustees to liquidate the Fund or a class thereof with a majority vote of the Trustees if the Trustees determine that the continuation of the Fund is not in the best interests of the shareholders of the Fund as a result of factors or events adversely affecting the ability of the Fund to conduct its business in an economically viable manner. Affirmative Votes Negative Votes Abstained 4,382,185.067 650,761.150 38,215.924 DREYFUS INVESTMENT FUNDS (formerly, Mellon Institutional Funds Investment Trust) Dreyfus/The Boston Company Small/Mid Cap Growth Fund (formerly, The Boston Company Small/Mid Cap Growth Fund) MATTERS SUBMITTED TO A VOTE OF SECURITY HOLDERS A Special Meeting of Shareholders (the Meeting) of The Boston Company Small/Mid Cap Growth Fund (the Fund), a series of Mellon Institutional Funds Investment Trust, was held on November 17, 2008. Out of a total of 7,294,435.439 of the Funds shares (Shares) outstanding and entitled to vote at the Meeting, a total of 1,485,175.401 of the Funds Shares were represented at the Meeting, in person or by proxy. The following matter was duly approved by vote of the holders of the Funds outstanding Shares as follows: The amendment to the Funds Certificate of Designation to authorize the Trustees to liquidate the Fund or a class thereof with a majority vote of the Trustees if the Trustees determine that the continuation of the Fund is not in the best interests of the shareholders of the Fund as a result of factors or events adversely affecting the ability of the Fund to conduct its business in an economically viable manner. Affirmative Votes Negative Votes Abstained 1,346,117.073 119,490.972 19,567.356 As a result of the vote of the holders of the Funds outstanding Shares, the above-referenced matter was not approved and the Funds Certificate of Designation was not amended.
